Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1, 2, 4-12, and 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 11, fig. 5 of Lee (US 2014/0145764) teaches an apparatus, comprising: a first buffer circuit [top half of fig. 5] configured to receive complementary clock signals [CLK,CLKB] and a reset signal [RST,RSTB], wherein, in response to a pulse on the reset signal, the first buffer circuit is configured to provide a first divided clock signal [ICLKFB,ICLKRB] having a first logical value based on respective logical values of the complementary clock signals; a second buffer circuit [bottom half of fig. 5] configured to receive the complementary clock signals and the reset signal, wherein, in response to the pulse on the reset signal, the second buffer circuit is configured to provide a second divided clock signal [ICLKFA,ICLKRA] having a second logical value based on respective logical values of the complementary clock signals. Lee does not teach a reset circuit as claimed. However, fig. 3 of Lee’ (US 7,352,644) teaches a reset circuit [306] configured to receive a command [eg. RST,MRSp], wherein, in response to the command, the reset circuit is configured to provide the pulse on the reset signal. In view of such teaching, it would have been obvious to the ordinary artisan before the effective filing date of the claimed invention to modify the invention as indicated above by incorporating the reset circuit as taught in Lee’ for the purpose of utilizing a suitable and well-known type of reset circuit for generating a reset signal. The prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including, wherein, in response to completion of the pulse on the reset signal, the first buffer circuit is configured to provide the second divided clock signal and a column access strobe synchronization (CAS SYNC) command, wherein, in response to the command, the reset circuit is configured to provide the pulse on the reset signal, wherein the reset circuit is configured to determine a pulse end time based on a type of the CAS SYNC command.
Regarding claims 2, 4-10, 12, and 14-20, these claims are allowed since they depend on claims above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIBIN CHEN whose telephone number is (571)270-5768.  The examiner can normally be reached on 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on (571) 272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SIBIN CHEN/Primary Examiner, Art Unit 2896